                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

STACEY D. FRANKLIN                                                                    PLAINTIFF
ADC # 153268

v.                                  Case No. 5:18-cv-00160-KGB

SUTTON, Corporal,
Barbara Ester Unit, et al.,                                                         DEFENDANTS

                                                ORDER

        Before the Court are two Proposed Findings and Recommendations submitted by United

States Magistrate Judge Joe J. Volpe (Dkt. Nos. 5, 18). No objections have been filed, and the

time for filing objections has passed. After careful consideration, the Court concludes that the two

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects (Id.).

        Accordingly, the Court grants Ms. Carter’s motion to dismiss (Dkt. No. 15). Furthermore,

the Court dismisses without prejudice plaintiff Stacey D. Franklin’s claims against defendants

Robert Edwards, Rory Griffin, and Mary Carter. The Court dismisses without prejudice Mr.

Edwards, Mr. Griffin, and Ms. Carter as defendants from this case. Only Mr. Franklin’s failure to

protect claim against defendant Sutton remains in this case (Dkt. Nos. 5, 18). Finally, the Court

certifies that an in forma pauperis appeal from this Order dismissing these claims would not be

taken in good faith. 28 U.S.C. §1915(a)(3).

        It is so ordered, this the 25th day of March, 2019.




                                                     Kristine G. Baker
                                                     United States District Judge
